DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 122-125 and 127-130 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of ion imaging comprising: automatically sampling a plurality of different locations on a sample using a fus-t laser device arranged and adapted to generate aerosol, smoke or vapour from the sample; automatically translating said sample relative to said laser device before and/or during and/or after obtaining mass spectral data and/or ion mobility data from at least some of said locations on said sample; providing a collision surf ace located within a vacuum chamber of a mass spectrometer and/or ion mobility spectrometer so as to generate analyte ions; adding a matrix to said aerosol, smoke or vapour generated by said laser device to form a mixture of said aerosol, smoke or vapour and said matrix prior to said aerosol, smoke or vapour impacting upon said collision surface; passing said mixture of said aerosol, smoke or vapour and said matrix into the vacuum chamber of the mass spectrometer and/or ion mobility spectrometer; causing at least some of said mixture of said aerosol, smoke or vapour and said matrix to impact upon said collision surface wherein at least some of said aerosol, smoke or vapour is ionized upon impacting said collision surface so as to generate analyte ions; obtaining mass spectral data and/or ion mobility data corresponding to each said location; and using said obtained mass spectral data and/or ion mobility data to construct, train or improve a sample classification model; wherein said matrix comprises isopropanol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797